17‐99‐cv                                              
Latner v. Mt. Sinai Health System, Inc.  




                                            In the
              United States Court of Appeals
                            For the Second Circuit
                              ________ 
                         AUGUST TERM 2017 
                            No. 17‐99‐cv 
                                     
    DANIEL LATNER, individually and on behalf of others similarly  
                              situated, 
                         Plaintiff‐Appellant, 
                                     
                                   v. 
                                     
    MOUNT SINAI HEALTH SYSTEM, INC, WEST PARK MEDICAL GROUP, 
                                 P.C., 
                        Defendants‐Appellees. 
                              ________ 
                                     
            Appeal from the United States District Court 
               for the Southern District of New York. 
          No. 1:16‐cv‐00683 ― Alvin K. Hellerstein, Judge. 
                              ________ 
                                     
                     ARGUED: DECEMBER 7, 2017  
                      DECIDED: JANUARY 3, 2018 
                              ________ 
                                     
 
 
 
 
2                                                                No. 17‐99‐cv




Before: CABRANES AND LIVINGSTON, Circuit Judges, and GOLDBERG, 
Judge.  
 
                              ________ 
                                     
       Plaintiff‐Appellant  Daniel  Latner  commenced  this  putative 
class  action  against  Defendants‐Appellants  Mount  Sinai  Health 
System, Inc. and West Park Medical Group, P.C., seeking redress for 
autodialed text message telemarketing communications made by or 
on behalf of defendants to the cell phones of Plaintiff and others in 
violation of the Telephone Consumer Protection Act (“TCPA”). The 
United  States  District  Court  for  the  Southern  District  of  New  York 
(Alvin  K.  Hellerstein,  Judge)  granted  Defendant‐Appellants’  motion 
for judgment on the pleadings. 

        We hold that the message at issue does not violate the TCPA, 
and  thus,  for  reasons  different  from  those  stated  by  the  District 
Court, we AFFIRM the December 14, 2016 judgment of the District 
Court.  

                                          ________ 

                          ALEXANDER  H.  BURKE,  Burke  Law  Offices,  LLC, 
                          Chicago, Illinois, for Plaintiff‐Appellant. 





 Judge Richard W. Goldberg, of the United States Court of International Trade, sitting by
designation.




                                                2
3                                                       No. 17‐99‐cv




                    STUART  M.  GERSON, Patricia M. Wagner, Tanya v. 
                    Cramer,      Epstein       Becker        &     Green,    P.C., 
                    Washington, DC, for Defendants‐Appellees. 

                                 ________ 

JOSÉ A. CABRANES, Circuit Judge: 

      The  question  presented  is  whether  a  flu  shot  reminder  text 
message  sent  by  a  hospital  violated  the  Telephone  Consumer 
Protection Act (“TCPA”), 47 U.S.C. § 227. 

      This  appeal  from  the  United  States  District  Court  for  the 
Southern District of New York (Alvin K. Hellerstein, Judge), Plaintiff‐
Appellant  David  Latner  (“Latner”)  challenges  the  District  Court’s 
decision  granting  Defendants‐Appellants  Mount  Sinai  Health 
System,  Inc.’s  (“Mt.  Sinai”)  and  West  Park  Medical  Group,  P.C.’s 
(“WPMG”) motion for judgment on the pleadings. 

      In  2003,  Latner  went  to  a  Mt.  Sinai  facility,  WPMG,  for  a 
routine overall health examination, and reviewed and filled out new 
patient  forms.  He  signed  a  New  Patient  health  form  containing  his 
contact information and an Ambulatory Patient Notification Record 
that granted consent to Mt. Sinai to use his health information “for 
payment, treatment and hospital operations purposes.”  

      In  June  2011,  Mt.  Sinai  hired  a  third  party,  PromptALERT, 
Inc.,  to  send  mass  messages  on  behalf  of  Mt.  Sinai,  including 
transmitting flu shot reminder texts for WPMG. In November of that 
year, Latner returned to WPMG and declined any immunizations.  



                                      3
4                                                                No. 17‐99‐cv




        On September 19, 2014, he received the following text message 
from WPMG:  

        Its  flu  season  again.  Your  PCP  at  WPMG  is  thinking  of  you! 
        Please call us at 212‐247‐8100 to schedule an appointment for a 
        flu shot. (212‐247‐8100, WPMG). 

        A‐26.  Latner  did  not  receive  any  further  text  messages  from 
WPMG. In limited discovery below, Mt. Sinai stated that it sent flu 
shot reminder texts to all active patients of WPMG who had visited 
the  office  in  the  three  years  prior  to  the  date  of  the  texts;  Latner’s 
2011 visit fell within that timeline.  

        Latner  filed  suit,  alleging  that  Mt.  Sinai  violated 
§227(b)(1)(A)(iii)  of  the  TCPA.1  On  December  14,  2016,  the  District 
Court granted Mt. Sinai’s motion for judgment on the pleadings and 
dismissed the case. This timely appeal followed. 

        We  review  a  district  court’s  order  granting  a  defendant’s 
motion  for  judgment  on  the  pleadings  de  novo.  Hayden  v.  Paterson, 
594 F.3d 150, 160 (2d Cir. 2010). We accept all factual allegations in 
the complaint as true and construe them in the light most favorable 
to  the  non‐moving  party.  Id.  We  may  affirm  the  decision  of  the 
District Court for any reason supported by the record. Beal v. Stern, 
184 F.3d 117, 122 (2d Cir. 1999). 

1
  47 U.S.C. § 227 (b)(1)(A)(iii) provides that, “It shall be unlawful for any person within the
United States, or any person outside the United States if the recipient is within the United
States…to make any call (other than a call made for emergency purposes or made with the prior
express consent of the called party) using any automatic telephone dialing system or prerecorded
voice… to any telephone number assigned to a… cellular telephone service.”




                                                4
5                                                         No. 17‐99‐cv




       The TCPA makes it unlawful to send texts or place calls to cell 
phones through automated telephone dialing systems, except under 
certain  exemptions  or  with  consent.  47  U.S.C.  §  227(b)(1)(A)(iii). 
Congress  delegated  authority  to  issue  regulations  under  the  TCPA 
to  the  Federal  Communications  Commission  (“FCC”).  47  U.S.C.  § 
227(b)(2). Prior express consent is an affirmative defense to liability 
under the TCPA. The FCC first interpreted the TCPA’s prior‐express 
consent provision in a 1992 Order implementing the TCPA, where it 
concluded  that  “persons  who  knowingly  release  their  phone 
numbers  have  in  effect  given  their  invitation  or  permission  to  be 
called  at  the  number  which  they  have  given,  absent  instructions  to 
the contrary.” In the Matter of Rules and Regulations Implementing the 
Tel. Consumer Prot. Act of 1991, 7 FCC Rcd. 8752, 8768‐69, ¶ 31 (1992). 
In 2008, the FCC extended this proposition to cell phone numbers. In 
the  Matter  of  Rules  and  Regulations  Implementing  the  Tel.  Consumer 
Prot.  Act  of  1991,  23  FCC  Rcd.  559,  564  ¶  9  (2008)  (holding  that 
provision  of  cell  phone  numbers  as  part  of  hospital  admissions 
constituted prior express consent to receive calls relating to medical 
debt).  In  2014,  the  FCC  clarified  that  “the  scope  of  [an  individual’s 
prior  express]  consent  must  be  determined  upon  the  facts  of  each 
situation.”  Matter  of  GroupMe,  Inc./Skype  Commc’ns  S.A.R.L  Petition 
for  Expedited  Declaratory  Ruling  Rules  &  Regulations  Implementing  the 
Tel. Consumer Prot. Act of 1991, 29 F.C.C. Rcd. 3442, 3446, ¶ 11 (March 
27, 2014). 

       In  2012,  the  FCC  devised  a  “Telemarketing  Rule”  requiring 
“prior  written  consent  for  autodialed  or  prerecorded  telemarketing 




                                        5
6                                                          No. 17‐99‐cv




calls.”  In  the  Matter  of  Rules  and  Regulations  Implementing  the  Tel. 
Consumer Prot. Act of 1991, 27 FCC Rcd. 1830, 1838 (2012) (emphasis 
added). The FCC exempts from written consent calls to wireless cell 
numbers if the call “delivers a ‘health care’ message made by, or on 
behalf  of,  a  ‘covered  entity’  or  its  ‘business  associate,’  as  those  are 
defined  in  the  HIPPA  Privacy  Rule.”  47  C.F.R.  §  64.1200(a)(2)  (the 
“Healthcare  Exception”).  HIPPA  defines  health  care  to  include 
“care, services, or supplies related to the health of an individual.” 45 
C.F.R.  §  160.103.  It  exempts  from  its  definition  of  marketing  all 
communications made “[f]or treatment of an individual by a health 
care provider… or to direct or recommend alternative treatments” to 
the individual. Id. at 164.501.  

       The  District  Court  granted  Mt.  Sinai’s  motion  on  the 
pleadings,  holding  that  the  text  message  qualified  for  the  FCC’s 
Healthcare  Exception.  A‐210.  As  an  initial  matter,  we  note  that  the 
District  Court’s  analysis  was  incomplete.  It  (correctly)  determined 
that the text message “deliver[ed] a ‘health care’ message made by, 
or on behalf of, a ‘covered entity’ or its ‘business associate,’ as those 
are  defined  in  the  HIPPA  Privacy  Rule,”  47  C.F.R.  § 64.1200(a)(2). 
But it did not then go on to determine whether Latner provided his 
prior  express  consent  to  receive  the  text  message.  See  id.;  see  also  In 
the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. 
Act  of  1991,  30  F.C.C.  Rcd.  7961,  8030,  ¶  143  n.481  (July  10,  2015) 
(“2015  Order”)  (noting  that  calls  that  qualify  for  the  Healthcare 




                                         6
7                                                            No. 17‐99‐cv




Exception “are exempt from the . . . written consent requirement but 
are still covered by the [TCPA’s] general consent requirement”).2 

        Nonetheless,  we  affirm  the  District  Court’s  judgment  on  the 
grounds  that,  considering  “the  facts  of  the  situation,”  the  text 
message did indeed fall within “the scope of [Latner’s prior express] 
consent.” See  29  F.C.C.  Rcd. at  3446,  ¶ 11.    Latner provided his  cell 
phone number when he first visited WPMG in 2003. He also signed 
a consent form acknowledging receipt of various privacy notices. A‐
130.  In  signing  this  form,  Latner  agreed  that  Mt.  Sinai  could  share 
his  information  for  “treatment”  purposes,  and  the  privacy  notices 
stated  that  WPMG  could  use  Latner’s  information  “to  recommend 
possible  treatment  alternatives  or  health‐related  benefits  and 
services.” A‐139. Considering the circumstances, we hold that Latner 
provided his prior express consent to receiving a single text message 



2
 It is also possible that the District Court held that the text message fell under the
TCPA’s Healthcare Treatment Exemption. The FCC introduced the Healthcare
Treatment Exemption in 2015. It exempts companies from receiving consent from
consumers before making certain health-related communications to them. In the
Matter of Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC
Rcd. 7961, ¶147. It mandates that senders must not charge recipients for receiving
health-related communications and must include an explicit opt-out option in any
message. The order also narrows the scope of the required prior express consent
under the TCPA, stating that for a recipient to have granted consent, “the call must
be closely related to the purpose for which the telephone number was originally
provided.” Id., n. 474 (emphasis added). If that is the case, we hold that this
exemption does not apply here because the FCC only introduced it after Mt. Sinai
sent the flu reminder text message received by Latner. There is no language in the
2015 FCC order suggesting any intent to make the Exception retroactive, much less
the justification for any asserted retroactivity, precluding its application in this
instance.




                                            7
8                                                      No. 17‐99‐cv




about a “health‐related benefit[]” that might have been of interest to 
him.  

                           CONCLUSION 

         For the foregoing reasons, we AFFIRM the December 14, 2016 
judgment of the District Court.  




                                     8